Citation Nr: 0605172	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for allergic dermatitis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1989 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran alleges that preexisting atopic dermatitis 
worsened during his period of active service.  He maintains 
that, unlike manifestations of his current condition, 
manifestations of eczema before his entry into service were 
intermittent, did not affect his entire body, and did not 
restrict his physical activity, mobility, or employment.  He 
avers that he treated the condition prior to service with 
over-the-counter medications, but currently requires 
prescribed oral and topical medications.  

The veteran maintains that, while he was in service, 
physicians prescribed medications and administered steroid 
shots to treat atopic dermatitis.  He alleges that a private 
dermatologist who treated the veteran prior to his period of 
service advised the veteran that in-service treatment 
aggravated his preexisting condition.  

In an August 2002 statement, the veteran's mother asserted 
that the veteran's pres-service skin condition, which did not 
restrict the veteran to one climate, limit his physical 
activity, or require treatment with pills or topical 
ointments, was more severe after his discharge from service.  
She attributed the worsening of the veteran's condition to 
in-service treatment or the abrupt termination of treatment.  

In his substantive appeal, the veteran stated that he was 
diagnosed as having allergic dermatitis in October 1993.  
Because he did not have allergic dermatitis before service 
and was advised that it occurs when treatment for another 
skin disorder causes contact irritation, he believes that the 
condition began as a result of in-service treatment for 
atopic dermatitis.

On the veteran's first day of basic training in July 1989, he 
complained of atopic dermatitis over his entire body, and 
physicians prescribed topical creams to treat the condition.  
During that examination and a subsequent Entrance Physical 
Standards Board proceeding, the veteran stated that he had a 
lifetime history of total body atopic dermatitis, which had 
been treated with topical steroid creams.  In July 1989, the 
Board found him unfit for enlistment based on the preexisting 
condition.  The veteran reviewed and agreed with those 
findings in August 1989.

The veteran's private treatment records show that, beginning 
in November 1989, the veteran sought regular treatment for 
severe eczema.  He reported that he had a childhood history 
of the condition that had grown progressively worse since the 
1980s.  In April 2001, VA physicians noted that the veteran 
had cellulitis, and the veteran stated that a personal friend 
and physician opined that he might have developed cellulitis 
secondary to excessive scratching.  

During a June 2002 VA examination, the veteran denied a 
childhood history of atopic dermatitis and stated that he had 
experienced the condition since 1989.  The examiner noted 
that, for the veteran's claim of atopic dermatitis, the 
diagnosis was allergic dermatitis.  The examiner did not 
review the veteran's claims folder or medical history.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1131; C.F.R. § 3.303(a).  VA will presume that a preexisting 
injury or disease was aggravated by service when there is an 
increase in that disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease or clear and unmistakable 
evidence that the condition was not aggravated by service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service indicates that the disability underwent 
no increase in severity during service.  See 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The Board finds that further evidentiary development is 
necessary to ensure compliance with VA's duty to assist.  The 
Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  There is no 
medical evidence of record that demonstrates the severity of 
the veteran's pre-service condition.  The veteran states that 
the physician who treated him prior to service noted a marked 
aggravation of his condition after service, but there is no 
record of that opinion.  

The VCAA also requires that VA order a medical examination of 
the veteran if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is 
evidence of record that the veteran has a chronic disability, 
which the veteran alleges was aggravated by in-service 
treatment; however, the Board finds that there is not 
sufficient competent medical evidence of record to determine 
whether the veteran's disability underwent an increase in 
severity during service.  In June 2002, the veteran received 
a VA examination, but the examiner did not address whether 
atopic dermatitis was permanently worsened as a result of 
service.  

Therefore, this matter is remanded for the following action:

1.  Request that the veteran identify any 
additional medical records, including pre-
service treatment records and records 
documenting the dermatologist's alleged 
assertion that the veteran's condition 
worsened as a result of in-service 
treatment.  Request any records not 
previously identified or requested, and 
associate any additional records obtained 
with the veteran's claims file.  Notify 
the veteran if the records cannot be 
located, and include a note to that effect 
in the veteran's claims folder.  

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of current skin disorders.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should perform required testing 
and render all appropriate diagnoses.  The 
examiner should state whether it is at 
least as likely as not that any diagnosed 
skin condition began during service or 
that any preexisting disability underwent 
a permanent increase in severity beyond 
its natural progress during service.  The 
examiner should comment on the veteran's 
history of atopic dermatitis and June 2002 
diagnosis of allergic dermatitis.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  

3.  Following any additional indicated 
development, review the case on the basis 
of the additional evidence.  If the 
benefit sought is not granted, furnish the 
veteran and his representative with a 
Supplemental Statement of the Case 
explaining the reasons and bases for 
denial, and afford them a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

